Case 1:15-cv-00842-RGA Document 495 Filed 04/03/20 Page 1 of 1 PageID #: 28339


                        MORRIS, NICHOLS, ARSHT                  &   TUNNELL     LLP

                                       1201 N ORTH M ARKET S TREET
                                              P.O. B OX 1347
                                   W ILMINGTON , D ELAWARE 19899-1347

                                                (302) 658-9200
                                             (302) 658-3989 FAX

JENNIFER YING
(302) 351-9243
(302) 225-2570 FAX
jying@mnat.com


                                                April 3, 2020

The Honorable Richard G. Andrews                                           BY ELECTRONIC FILING
The United States District Court
 for the District of Delaware
844 North King Street
Wilmington, DE 19801

                     Re:    In Re Chanbond, LLC Patent Litigation,
                            C.A. No. 15-842 (RGA) (Consolidated)

Dear Judge Andrews:

            I write on behalf of Plaintiff ChanBond, LLC (“ChanBond”) and Defendant Cox
Communications, Inc. (“Cox”) concerning the setting of a pre-trial conference date (D.I. 494).

                     The parties have conferred and are available on the following dates:
                                    Thursday, July 2, 2020
                                    Thursday, June 25, 2020
                                    Wednesday, June 24, 2020
                                    Tuesday, June 23, 2020
       Due to other case commitments, including a trial scheduled for the week of June 22,
defendant Cox has a strong preference for the July 2 date should the Court be available.
          Counsel is available should the Court have any questions.


                                                   Respectfully,

                                                   /s/ Jennifer Ying

                                                   Jennifer Ying (#5550)

cc:       All Counsel of Record (by e-mail)
